Citation Nr: 0406665	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  02-06 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shell fragment wound of the left shoulder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to April 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 1999 rating decision rendered by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The record reflects that the veteran had requested a hearing 
a hearing before a traveling Member of the Board sitting at 
the RO.  A hearing was scheduled for February 2003; however, 
the appellant failed to appear without explanation and has 
not requested that the hearing be rescheduled.  Accordingly, 
his request for such a hearing is considered withdrawn.   


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of this appeal have 
been accomplished.  

2.  The veteran has no residuals of a shell fragment wound of 
the left shoulder nor did he sustain such a wound during 
active duty.  

2.  The veteran did not engage in combat with the enemy and 
he does not have PTSD as a result of a corroborated service 
stressor.


CONCLUSIONS OF LAW

1.  Residuals of a shell fragment wound of the left shoulder 
were not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 113, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).

2.  PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issues on appeal.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim. As 
part of the notice, VA is required to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession.

Through the statement of the case and various letters from 
the RO to the veteran, particularly letters dated in January 
and February 2001, the veteran has been informed of the 
evidence and information necessary to substantiate his 
claims, the information required from him to enable the RO to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and the evidence 
that he should submit.  Although the RO has not specifically 
requested him to submit any pertinent evidence in his 
possession, it has informed him of the evidence that would be 
pertinent and requested him to submit such evidence or 
provide VA with the information and authorization necessary 
for the RO to obtain such evidence.  Therefore, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  

The record also reflects that the veteran's service medical 
and personnel records have been obtained, as have all 
pertinent post-service medical records.  The RO has also 
requested the service department to verify the veteran's 
alleged stressors and a response has been received.  This 
response includes chronologies of the veteran's unit at the 
time that his claimed stressors allegedly occurred.  

In conjunction with this appeal, the veteran has also been 
afforded several VA psychiatric examinations.  With respect 
to the claim for service connection for a left shoulder 
disability, a remand for a medical examination or opinion is 
not required.  Under pertinent VA regulations, a medical 
examination is necessary if the record does not contain 
sufficient medical evidence to decide the claim, but (1) 
contains competent lay or medical evidence of a current 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4) (2003).  In 
the present case, the veteran has presented no competent 
evidence that he presently has residuals of a shell fragment 
wound of the left shoulder.  The veteran's March 1970 
separation examination report is silent for any left shoulder 
disability to include residuals of a shell fragment wound.  
Similarly, post service physical examinations during VA 
inpatient treatment in July 1992, February 1999, and May 1999 
are silent for any complaint or diagnosis of residuals of a 
shell fragment wound of the left shoulder.  Other than to 
report that he sustained an in-service shell fragment wound 
of the left shoulder, the veteran has not identified any 
persistent or recurrent symptoms of a disability resulting 
from this alleged injury.  Accordingly, the Board is of the 
opinion that the medical evidence of record is sufficient to 
decide this claim. 

In sum, the Board is satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

The Board also acknowledges that the RO adjudicated the 
veteran's claim prior to complying with the notice 
requirements of the VCAA and the implementing regulations.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that the plain language of 38 U.S.C.A. § 5103(a) 
(West 2002), requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 11.  
Pelegrini further held that VA failed to demonstrate that, 
"lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C.A. § 7261(b)(2) (as amended by 
the Veterans Benefits Act of 2002, Pub. L. No. 107-330, 
§ 401, 116 Stat. 2820, 2832) (providing that "[i]n making 
the determinations under [section 7261(a)], the Court shall . 
. . take due account of the rule of prejudicial error")."  
Id at 13.

This obviously could not be avoided in this case since the 
veteran's claim was submitted more than a year prior to the 
enactment of the VCAA.  The statement of the case issued in 
April 2002 reflects that the RO rating specialist addressed 
the veteran's claim on a de novo basis.  There is no 
indication or reason to believe that the decision would have 
been different had the claim not been the subject of prior 
adjudications.  Therefore, in the Board's opinion, there is 
no prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Moreover, satisfying the strict letter holding in Pelegrini 
would require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  The prior actions of the veteran would be 
nullified by a strict reading of Pelegrini, and essentially 
place the veteran at the end of the line of cases waiting to 
be adjudicated.  In the Board's opinion, no useful purpose 
would be served by this course of action in light of the fact 
that the veteran's claim was considered on a de novo basis in 
April 2002. 

Accordingly, the Board will address the merits of the 
veteran's claims.  

Evidentiary Background

The veteran's service personnel records indicate that he had 
a military occupational specialty (MOS) of motor vehicle 
operator with a related civilian occupation of heavy truck 
driver.  While serving in Vietnam from May to November 1969, 
the veteran was assigned to Company B, 1st Motor Transport 
Battalion, 1st Marine Division (Rein), FMF.  However, he was 
confined to the brig from June 1969 to October 1969.  He 
received no award or decoration indicative of his 
participation in combat.

The veteran's service medical records are silent for any 
complaint, treatment, or diagnosis of a shrapnel wound to the 
left shoulder or post-traumatic stress disorder (PTSD).  In 
June 1969, after slightly more than a month in Vietnam, the 
veteran was brought to the Battalion Aid Station under guard 
after firing his M-16 in the camp area.  The veteran was 
reportedly angry over not being allowed to work as a truck 
driver.  He complained of having to perform guard duty and 
stringing barbed wire.  He stated, "I've got to have 
excitement," and wanted to be "in the bush."  Impressions 
of situational reaction, aggressivity, and restlessness in an 
individual who has a passive dependent character were 
rendered.  He was felt to be non-psychotic.  

While confined to the brig, he reported to sick call in 
September 1969 with complaints of headache, nausea, and 
diarrhea.  The impression was intestinal flu.  Aspirin, 
Lomotil and Kaopectate were prescribed.  

Less than a month following his release from the brig, the 
veteran was medically air evacuated from Vietnam.  Treatment 
records dated in November 1969 indicate the veteran began to 
exhibit abnormal behavior after his release from the brig in 
October 1969.  His words were slurred and his mannerisms were 
slow and exaggerated.  It was felt that his contact with 
reality was marginal.  His fellow marines believed that he 
might have been using drugs.  The veteran was subsequently 
admitted to a Naval Hospital for observation after returning 
stateside.
He felt that he should have been awarded a Purple Heart as he 
reported headaches after the brig was mortared while he was 
incarcerated.  The examiner noted that the veteran's frequent 
answer of "I don't know" as well as his general attitude of 
uncooperativeness made the diagnosis of passive-aggressive 
personality disorder obvious.  The impression was personality 
disorder, passive-aggressive, severe, with sociopathic 
traits.  It was felt that this condition existed prior to his 
enlistment in the Marine Corps.  While it was recommended 
that the veteran be administratively separated due to 
unsuitability, the veteran continued on active duty until 
April 1970.  An April 1970 outpatient treatment record notes 
that physical examination found the veteran physically 
qualified to perform as an explosive ordinance driver.  

In July 1992, the veteran received inpatient VA psychiatric 
treatment after reporting to a VA mental hygiene clinic with 
complaints of depression, flashbacks, nightmares of being 
back in Vietnam, and insomnia.  He had had no previous mental 
health treatment but reported that he had had problems for 
several years.  The diagnoses at discharge were PTSD, 
depression, and history of alcohol and cocaine abuse.  

In April 1993, the veteran was afforded a fee-basis VA 
psychiatric examination.  The veteran reported that his main 
job duty involved transportation of ammunition and personnel.  
He also reported involvement in short-range patrols in the Da 
Nang perimeter.  When discussing the in-service incident 
involving the illegal discharge of his M-16, the veteran 
reported that he was cleaning the weapon outside his living 
area when it accidentally discharged.  Several men then 
gathered around him and he was ordered to surrender his 
weapon.  The veteran refused as he did not know the rank of 
the person ordering him to surrender his weapon and was not 
going to give his weapon to just anyone.  Thereafter, he was 
court-martialed.  After being in the brig for 10 days, the 
base came under heavy rocket and mortar attack and the 
veteran manage to escape by going under the wire.  He picked 
up a weapon and began returning fire.  According to the 
veteran, he was slightly wounded by shrapnel fragments in his 
shoulder.  He reported that he was treated by a corpsman and 
returned to the brig.  He was released from the brig 2 days 
later and returned to his unit.  The examiner noted that the 
results of the evaluation failed to confirm a diagnosis of 
PTSD.  It was noted that although there were a few symptoms 
of avoidance and the veteran reported that he finds the 
memories from his Vietnam experience upsetting, there was 
insufficient evidence of persistent symptoms of increased 
arousal or evidence of persistent intrusive re-experiencing 
of his traumatic memories needed to justify the diagnosis of 
PTSD.  The pertinent diagnoses were alcohol abuse and cocaine 
dependence, by history, and antisocial traits.  

In support of his claim, the veteran completed a PTSD 
Questionnaire in July 1998.  He reported exposure to mortar 
fire during his confinement in the brig.  At that time, he 
received shrapnel in his left shoulder under his body armor.  
He was unable to return fire.  He reported his injury to a 
corpsman.  He also reported incoming fire in the billeting 
area in June 1969.  During another incident while on patrol 
his helmet was blown off of his head resulting in ringing in 
his ears and blurred vision.  He reported to the aid station; 
however, it was believed that he was under the influence of 
something.  The veteran felt that this incident was 
incorrectly recorded in his medical records.  He alleged that 
he was in fact shaken up from a mortar attack.  He also 
reported receiving small arms fire while on roadblock guard 
duty and another incident in which the chow hall was hit by a 
rocket with little resulting damage.  He reported that he was 
emotionally stable prior to his service in Vietnam.  

From December 1998 to March 1999, the veteran underwent 
inpatient treatment for substance abuse.  He reported that he 
wanted to quit using cocaine and alcohol.  The pertinent 
diagnoses were alcohol and cocaine dependency; PTSD; and 
cocaine induced mood disorder with depressive features.  

The veteran was afforded a VA PTSD examination in April 1999.  
He reported wartime horror in Vietnam and re-experiencing 
these traumatic events.  He had nightmares of being in Da 
Nang where he asserts that he received shrapnel in the left 
shoulder after stepping on a booby trap.  When his friend 
came over to help him, he was shot and medivaced.  When he 
heard helicopter sounds, he pictured himself on a landing 
zone.  He also had persistent avoidance of stimuli associated 
with combat in Vietnam.  A diagnosis of PTSD was rendered.  
Additionally, diagnoses of cocaine and alcohol dependence are 
indicated.  

The veteran's mother, in a statement dated in October 2000, 
reported that the veteran could not talk about his 
experiences in Vietnam when he came home.  He would just say 
that it was "hell."  

In January 2001, the Marine Corps Historical Center furnished 
copies of the command chronologies of the 1st Motor Transport 
Battalion covering the period from June to October 1969.  
There records do not reference any mortar or rocket attacks.    

A November 2003 VA behavioral health progress note indicates 
that psychological testing supported diagnoses of PTSD, 
dysthymic disorder, polysubstance abuse/dependence, and mixed 
personality disorder with antisocial, passive-aggressive and 
borderline features.  

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2003).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2003).  

Section 1154(b) does not negate the need for medical evidence 
of a nexus between service trauma and the current disability.  
See Libertine v. Brown, 9 Vet.App. 521, 524 (1996); Caluza v. 
Brown, 7 Vet.App. 498, 507 (1995), aff'd per curiam, 78 F.3d 
604 (Fed.Cir. 1996).  

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this claim, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2003), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Residuals of a Shell Fragment Wound of the Left Shoulder

The veteran contends that he presently has residuals of a 
shell fragment wound of the left shoulder.  While he reports 
receiving inservice treatment from a corpsman, his service 
medical records to include the report of his separation 
examination in April 1970 are silent for any evidence of a 
shell fragment wound of the left shoulder or residuals 
thereof.  Moreover, the veteran did not receive the Purple 
Heart Medal or any other award or decoration indicative of 
his participation in combat, and the record contains no 
corroborating evidence of the veteran's alleged participation 
in combat or his alleged shell fragment wound.  In addition, 
the veteran's allegations concerning his participation in 
combat and the incurrence of the shell fragment wound have 
been inconsistent and are contradicted by the service 
records.  Finally, the Board notes that the post-service 
medical evidence is also negative for this alleged 
disability.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim.

PTSD Claim

The service records do not show that the veteran engaged in 
combat with the enemy in Vietnam and the veteran has no 
awards or decorations that would suggest that he engaged in 
combat with the enemy.  According to his service personnel 
records, he served in Vietnam as a truck driver.  While he 
reports that he participated in combat with the enemy 
including participation in firefights and experiencing rocket 
and/or mortar attacks, he has submitted no evidence to 
corroborate his contentions.  On the contrary, the records 
received from the service department do not show that the 
veteran's unit came under any mortar or rocket attacked 
during the time that the veteran references such exposure.  

The veteran has asserted that he sought treatment for 
headaches following the rocket or mortar attack.  However, 
the official service medical records contradict the veteran's 
claim.  His service medical records indicate that these 
symptoms were related to intestinal flu.  

In reviewing the evidence, the Board notes that the veteran 
has made several recent statements that call into question 
his credibility.  He presently asserts that his weapon 
accidentally went off while he was cleaning it; however, 
contemporaneous medical records at the time of the incident 
in June 1969 indicate that he initially fired his weapon as 
he wanted more excitement.  Also, the veteran has given 
conflicting testimony regarding his alleged shrapnel wound 
injury to the left shoulder.  During his April 1993 
examination, he reported that he injured his shoulder after 
escaping from the brig during a rocket or mortar attack.  
However, during in his April 1999 examination, he reported 
that he received shrapnel after stepping on a booby trap.  
Because of the inconsistencies in the veteran's statements, 
the Board finds that the contemporaneous service records have 
higher probative value.  These contemporaneous records do not 
show that the veteran's unit was exposed to mortar or rocket 
attacks.  

In summary, therefore, the preponderance of the evidence 
establishes that the veteran did not participate in combat 
and that his claimed in-service stressor did not occur.  
Accordingly, this claim must be denied.


ORDER

Service connection for PTSD is denied.

Service connection for residuals of a shell fragment wound of 
the left shoulder is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



